              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                    Case No. 19-CR-187-1-JPS
v.

MOHAREB HAMDAN,
                                                                    ORDER
                     Defendant.


       On November 5, 2019, the parties filed a plea agreement, indicating

that Defendant had agreed to plead guilty to Count One of the Information.

(Docket #3). The parties appeared before Magistrate Judge Nancy Joseph on

November 22, 2019 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #8). Defendant entered a plea of guilty as

to Count One of the Information. Id. After cautioning and examining

Defendant under oath concerning each of the subjects mentioned in Rule

11, Magistrate Judge Joseph determined that the guilty plea was knowing

and voluntary, and that the offense charged was supported by an

independent factual basis containing each of the essential elements of the

offense. (Docket #8 and #13).

       Thereafter,   Magistrate   Judge    Joseph    filed   a   Report   and

Recommendation with this Court, recommending that: (1) the defendant’s

plea of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) the defendant be adjudicated guilty and have a sentence

imposed accordingly. (Docket #13). Pursuant to General L. R. 72(c) (E.D.

Wis.), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Criminal Procedure

59(b) or 72(b) if applicable, the parties were advised that written objections
to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation.

      To date, no party has filed such an objection.

      The    Court    has    considered       Magistrate   Judge   Joseph’s

recommendation and, having received no objection thereto, will adopt it.

      Accordingly,

      IT IS ORDERED that Magistrate Judge Nancy Joseph’s report and

recommendation (Docket #13) be and the same is hereby ADOPTED.

      Dated at Milwaukee, Wisconsin, this 18th day of December, 2019.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
